DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai (JP06-143949, with English machine translation).
Regarding claim 1, Shirai discloses a tire comprising a tread (tread portion 1), a sidewall (sidewall portion 2), a carcass comprising a first ply (inner layer 6), a second ply that terminates adjacent the bead structure (see outer layer 7, terminates adjacent to core 4), a bead core (4), a chafer (rubber forming rim contact surface of bead portion 3), an apex (bead filler 5), and an inner stiffener member (see reinforcement layer 10 which extends between filler 5 and carcass inner layer 6). See Figure 1. The 
Regarding claim 3, the apex is on a radially inner side of the sidewall.
Regarding claim 10, the inner stiffener member contains a reinforcing material (the reinforcement layer 10 comprises steel or fiber cords ([0005]).

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) as applied to claim 1 above, and further in view of Amano (US 2013/0133806).
Regarding claims 2 and 5-7, Shirai's tire has a bead portion with a rim contacting area. The rubber which forms that area is construed as a chafer. Shirai does not expressly detail the chafer structure and is silent to a second chafer. Shirai is also silent as to a second apex. In the same field of endeavor of tire bead structures, Amano discloses a tire having first and second carcass plies and a bead having a first chafer (chafer 80), a second chafer (rubber chafer 50), and a second apex (second bead filler 40). Amano teaches chafer 80 is provided for preventing toe chipping ([0038]). Chafer 50 and second bead filler 40 are provided to reduce heat generation, bead weight, and improve bead endurance ([0059,0060,0063]). The second chafer (50) abuts a rim as see in Fig. 2 and is axially adjacent the second apex (40). The second apex extends from a radially outer side of the bead core along the second ply to a location adjacent both the sidewall and the second chafer (point 45 lies next to point 55a where sidewall and second chafer join). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Shirai with a first chafer, second chafer, and second apex as disclosed by Amano for the purpose of preventing toe chipping, reducing bead weight and heat generation, and improving bead endurance ([0038, 0059,0060,0063]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) as applied to claim 1 above, and further in view of Tonezzer et al. (US 2003/0106627). 
Regarding claim 4, Shirai does not disclose the bead apex as positioned on an axially outer side of the bead core; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured Shirai such that the bead filler extends to an axially outer side since Tonezzer, similarly directed toward a tire bead, teaches configuring the bead core with a hexagonal section and the bead filler with a dovetail profile in order to improve uniformity of the bead, reduce weight, and attain an extra degree of freedom during the design phase of the bead region ([0049,0081-0088], See Figs. 1-2).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation).
Regarding claims 8 and 9, Shirai does not expressly disclose the composition of the apex and chafer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the apex and chafer with a reinforcing material since Examiner takes Official Notice that is extremely common and conventional in the tire art to employ reinforcing fillers (carbon black and/or silica) in apex and chafer layers in order to improve physical properties of the rubber (e.g., hardness, stiffness).

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shirai (JP06-143949, with English machine translation).
Regarding claim 11, Shirai discloses a tire comprising a tread (tread portion 1), a sidewall (sidewall portion 2), a carcass comprising a first ply (inner layer 6), a second ply that terminates adjacent 
As to the reinforcement layer directly contacting "one portion of the first ply and another portion of the first ply," Examiner notes that the claim no longer requires that the stiffener member be partially disposed between two portions and, furthermore, fails to define the boundaries or location of the "one portion" and the "another portion" of the first ply. Shirai's Figure 1 clearly shows the stiffener member as extending along the first ply from the bead/apex portion to a sidewall portion (radially above the apex). Accordingly, layer 10 can be construed as contacting a radially inner/bead portion of the first ply (the "one portion") and a radially outer/sidewall portion of the first ply (the "another portion"). Additionally, Shirai clearly illustrates the upper end of the reinforcement layer 10 as lying directly between the main body portion and the turn up portion of the first ply (inner layer 6) (see Fig. 1). Shirai does not disclose or suggest any additional layer or reinforcement that would preclude direct contact. Further, Shirai discloses that the reinforcing layers 10 and 11 are positioned radially inwards from the upper end of the folded back portion 6a of ply 6 so that the two layers are not in direct contact ([0009])--thus, it is the folded back portion 6a that separates the upper ends of layers 10 and 11 (in other words, 6a is sandwiched between the upper ends of 10 and 11). Layer 10 is considered to contact both the main body portion of ply 6 and the folded back portion.
Regarding claim 13, the apex is on a radially inner side of the sidewall.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) as applied to claim 11 above, and further in view of Amano (US 2013/0133806).
Regarding claims 12 and 15, Shirai's tire has a bead portion with a rim contacting area. The rubber which forms that area is construed as a chafer. Shirai does not expressly detail the chafer structure and is silent to a second chafer. Shirai is also silent as to a second apex. In the same field of endeavor of tire bead structures, Amano discloses a tire having first and second carcass plies and a bead having a first chafer (chafer 80), a second chafer (rubber chafer 50), and a second apex (second bead filler 40). Amano teaches chafer 80 is provided for preventing toe chipping ([0038]). Chafer 50 and second bead filler 40 are provided to reduce heat generation, bead weight, and improve bead endurance ([0059,0060,0063]). The second chafer (50) abuts a rim as see in Fig. 2 and is axially adjacent the second apex (40). The second apex extends from a radially outer side of the bead core along the second ply to a location adjacent both the sidewall and the second chafer (point 45 lies next to point 55a where sidewall and second chafer join). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Shirai with a first chafer, second chafer, and second apex as disclosed by Amano for the purpose of preventing toe chipping, reducing bead weight and heat generation, and improving bead endurance ([0038, 0059,0060,0063]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) as applied to claim 11 above, and further in view of Tonezzer et al. (US 2003/0106627). 
Regarding claim 14, Shirai does not disclose the bead apex as positioned on an axially outer side of the bead core; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured Shirai such that the bead filler extends to an axially outer side .

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) in view of Amano (US 2013/0133806).
Regarding claims 16-18, Shirai discloses a tire comprising a tread (tread portion 1), a sidewall (sidewall portion 2), a carcass comprising a first ply (inner layer 6), a second ply that terminates adjacent the bead structure (see outer layer 7, terminates adjacent to core 4), a bead core (4), a chafer (rubber forming rim contact surface of bead portion 3), an apex (bead filler 5), and an inner stiffener member (see reinforcement layer 10 which extends between filler 5 and carcass inner layer 6). See Figure 1.
As to the reinforcement layer directly contacting the first ply and the first apex, Shirai clearly illustrates the reinforcement member 10 as directly between the first ply (inner layer 6) and the apex (bead filler 5).
Shirai's tire has a bead portion with a rim contacting area. The rubber which forms that area is construed as a chafer. Shirai does not expressly detail the chafer structure and is silent to a second chafer. Shirai is also silent as to a second apex. In the same field of endeavor of tire bead structures, Amano discloses a tire having first and second carcass plies and a bead having a first chafer (chafer 80), a second chafer (rubber chafer 50), and a second apex (second bead filler 40). Amano teaches chafer 80 is provided for preventing toe chipping ([0038]). Chafer 50 and second bead filler 40 are provided to reduce heat generation, bead weight, and improve bead endurance ([0059,0060,0063]). The second chafer (50) abuts a rim as see in Fig. 2 and is axially adjacent the second apex (40). The second apex extends from a radially outer side of the bead core along the second ply to a location adjacent both the 
Regarding claim 19, Shirai and Amano do not expressly disclose the composition of the first and second apex; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the apexes with a reinforcing material since Examiner takes Official Notice that is extremely common and conventional in the tire art to employ reinforcing fillers (carbon black and/or silica) in apex layers in order to improve physical properties of the rubber (e.g., hardness, stiffness).
Regarding claim 20, the inner stiffener member contains a reinforcing material (the reinforcement layer 10 comprises steel or fiber cords ([0005]).

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.
As to claim 1, Applicant argues that Shirai does not disclose or suggest a tire with an inner stiffener member extending radially outward from a location radially outward from the bead core.
Examiner disagrees. This feature is clearly shown in Fig. 1 of Shirai.
As to claim 11, Applicant argues that Shirai does not disclose the inner stiffener member as directly contacting "one portion of the first ply and another portion of the first ply."
Examiner disagrees. The recitation of "one portion" and "another portion" of the first ply is poorly defined and extremely vague. The reinforcing member 10 extends along the body of ply 6 and 
As to claim 16, Applicant argues that Shirai does not disclose the inner stiffener member as directly contacting the first ply and the first apex, and a second apex disposed between the second ply and the chafer.
Examiner disagrees. Shirai illustrates layer 10 as directly between the first ply 6 and apex 5. Amano discloses providing a chafer 50 and second bead filler 40 to reduce heat generation, bead weight, and improve bead endurance ([0059,0060,0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0200150, US 2013/0118669 disclose bead structures having reinforcing members in direct contact with the carcass ply turn up.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749